DETAILED ACTION
The response and amendment filed 3-18-2022.  Claims 1-16 and 18 are pending. 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species of carbohydrate 9V in the reply filed on 3-18-2022 is acknowledged.
The traversal is on the ground(s) that the cited art does not break unity as it does not teach the elected species 9N.  This is not found persuasive as the claims are not limited to the 9V species and as such, the cited references still read on the claims.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, and 8-12 are under examination. Claims 2, 3, 5-7 are withdrawn as drawn to non-elected species.  Claims 13-16 and 18 are withdrawn as drawn to non-elected inventions.

Information Disclosure Statement
The information disclosure statement has been considered.  An initialed copy is enclosed.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.   However, it is noted that the Korean foreign Applications are not in English and as such the filing date for prior art purposes is the international filing date of 4-18-2019.


Double Patenting
Claims 1, 4 and 8-12 of this application is patentably indistinct from claims 11, 22-32, 41-49   of Application No. 17/500,716 and claims 19-28 of Application No. 17/471,825. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,123,417. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims anticipate the instantly claimed invention as they comprise a 9N serotype conjugate (e.g. the elected invention).

Claims 1, 4, 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,147,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims anticipate the instantly claimed invention as they comprise a 9N serotype conjugate (e.g. the elected invention).

Claims 1, 4, 11 and 12 are rejected are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-28 of copending Application No. 17/741,825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims drawn to a 9N conjugate alone or in a mixed carrier formulation anticipate the instantly claimed invention and the inclusion of a pharmaceutical carrier is prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 11 and 12 are rejected are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 22-32 and 41-49 of copending Application No. 17/500,716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims drawn to a 9N conjugate alone or in a mixed carrier formulation anticipate the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 9, the claim recites a 23 serotype valency but only lists 21 serotypes in lines 5 and 6.  The “among the serotypes” language in line 7, references serotypes 3 and 5, however these serotypes lack antecedent basis in the serotypes listed in lines 5 and 6.
As to claim 10, line 5 and 6 provides for a list of serotypes, however the list does not include 24 serotypes and serotypes 1 and 5 mentioned in line 7 lack clear antecedent basis in the provided list.

Claim 12 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim fails to properly further limit the subject matter of claim 1.  Claim 12 merely recites an intended use which does not required an additional structural component in the immunogenic composition and as such is not properly limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Porro (US 5,153,312, 1992).
Porro et al teach conjugation of S. pneumoniae capsular polysaccharide serotype 9N to a carrier protein (see claim 22) and the carrier protein may be tetanus and diphtheria toxins or CRM197 (see column 12, lines 32-52).  Porro et al tech suitable carriers for the vaccine is sodium phosphate-buffered saline or aluminum phosphate gel suspended in sodium phosphate-buffered saline (see columns 13-14, section 5.5).
As such, the claims are anticipated.

Claims 1, 4, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2013/191459; of record on 1449 in view of Google English translation pages 1-20.
WO 2013/191459 teach a multivalent immunogenic composition comprising 15 different polysaccharide-protein conjugates with physiologically acceptable vehicles where the capsular polysaccharides form S. pneumoniae of different serotypes each conjugated to a carrier protein.  The serotypes are 1, 2, 3, 4, 5, 6A, 6B, 7F, 9N, 9V, 14, 18C, 19A, 19F and 23F and the carrier protein is CRM197.  The composition further comprises an adjuvant wherein the adjuvant is an aluminum based adjuvant (see pages 1-2 of English translation, claims 1-8).  As such, the claims are anticipated.

Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Laferriere et al (WO 03/051392).
Laferriere et al teach a vaccine/immunogenic composition comprising multiple serotypes conjugated to either diphtheria toxoid (DT) or protein D (PD) at page 24 Table 2, meeting the limitation of two or more carrier proteins conjugated to two or more different serotypes.  Compositions comprising the conjugates in solution or lyophilized are contemplated.  Preferably the vaccine is adsorbed onto an aluminum salt and may be lyophilized in the presence of a sugar.  The composition can be reconstituted prior to use.  As such, the compositions anticipate the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/191459; of record on 1449 in view of Google English translation pages 1-20 in view of Leroy (US 8,029,798).
WO 2013/191459 teach a multivalent immunogenic composition comprising 15 different polysaccharide-protein conjugates with physiologically acceptable vehicles where the capsular polysaccharides form S. pneumoniae of different serotypes each conjugated to a carrier protein.  The serotypes are 1, 2, 3, 4, 5, 6A, 6B, 7F, 9N, 9V, 14, 18C, 19A, 19F and 23F and the carrier protein is CRM197.  The composition further comprises an adjuvant wherein the adjuvant is an aluminum based adjuvant (see pages 1-2 of English translation, claims 1-8).  The ‘459 document differs by not teaching conjugation to more than one carrier protein.
Leroy teaches S. pneumoniae polysaccharide-protein conjugates and compositions comprising the conjugates having at least two types of conjugates each being characterized by a different protein carrier see claims 1-4.  Leroy teaches that a maximum load of the conjugate protein exists in the conjugated vaccine.  Administration of amounts above the maximum load of the individual carrier proteins can result in an immune response in which the response to the conjugated polysaccharide is reduced.  Leroy terms this response as negative interference.  Leroy teaches that the solution to negative interference is to use not one but at least two carrier proteins so that the maximum load of each of the carrier proteins is not reached (see column 3, second paragraph).  Leroy teaches that the number of conjugates present in a composition can be equal or grater than 15 or 20 and that the carrier protein can be chosen from all those commonly used in the filed of vaccines, including diphtheria toxoid, tetanus toxoid and the non-toxic mutant from CRM197 and the OMP1 of Neisseria meningitidis (see column 4, lines 4-41).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to conjugate one or more of the 15 serotypes of ‘459 to at least two different carrier proteins according to Leroy because Leroy teaches that conjugation to different carrier proteins avoids the problem of negative interference by not reaching the maximum load of any individual carrier protein.  It further would have been obvious to select the carrier proteins, tetanus toxin, diphtheria toxin and CRM197 for conjugation because Leroy teaches that they are from among those commonly used in the field of vaccines.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/191459; of record on 1449 in view of Google English translation pages 1-20 and Leroy (US 8,029,798) as applied to claims 1, 4, 11 and 12 above and further in view of Laferriere et al (WO 03/051392, 2003; of record) and Prasad (US 7,955,065; of record).
The combination of ‘459 and Leroy et al is set forth supra.  The combination differs by not teaching the addition of additional serotypes to achieve a 23/24 valent conjugate combination with the particular combination of conjugate-carrier protein combinations.
Laferriere et alt each S. penumoniae conjugate vaccines with a mixed carriers conjugated to different serotypes in order to obviate carrier-induced epitopic suppression (see page 1). Laferriere et al teach that the number of S. penumoniae polysaccharides can range from 11 different serotype to 23 different serotypes (see page 5 lines 4-5) and where the serotypes can be selected from serotypes 1, 2, 3, 4, 5, 6B, 7F, 8, 9N, 9V, 10A, 11A, 12F, 14, 15B, 17F, 18C, 19A, 19F, 20, 22F, 23F and 33F (see page 5, lines 12-16).  Laferriere et al teach that optimal multi-valent polysaccharide conjugate vaccine can be prepared by putting different S. pneumoniae polysaccharides, with different immune regulatory properties, on alternative carrier proteins.
It would have been prima facie obvious to modify the combination of ‘459 and Leroy composition as combined by adding additional serotypes known to be useful in the treatment and prevention of disease caused by S. pneumoniae resulting in a 23 or 24 valent serotype-carrier protein conjugate immunogenic composition.  One skilled in the art would have been motivated to provide additional serotypes to the composition of ‘459 to provide for broader vaccine coverage.  The selection of the combination of the serotype and carrier protein combinations is obvious as the carrier proteins are known in the art as useful in conjugates and that Laferriere et al teach that optimal multi-valent polysaccharide conjugate vaccine can be prepared by putting different S. pneumoniae polysaccharides, with different immune regulatory properties, on alternative carrier proteins.  As such, the selection of particular carrier proteins is subject to routine optimization and the pattern thereof as now claimed is prima facie obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645